DETAILED ACTION
This is an Allowance based on the 16/947,878 application filed on 08/21/2020 and which claims as originally filed have been considered in the ensuing action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 11/11/2021 is acknowledged.
Claims 1 and 11 are allowable. The restriction requirement Species 1 and Species 2, as set forth in the Office action mailed on 10/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 2 is withdrawn.  Claims 7-9 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Korte on 03/7/2022.

The application has been amended as follows: 


Claim 4 has been amended as follows:
	On line 2, “substantially” has been deleted

Claim 5 has been amended as follows:
	On line 2, “substantially” has been deleted

	Claim 9 has been amended as follows:
	On line 1, “claim 1” has been amended to ---claim 7---

Claim 14 has been amended as follows:
	On line 2, “substantially” has been deleted

Claim 15 has been amended as follows:
	On line 2, “substantially” has been deleted

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or disclose a bicycle training system in combination with all the structural and functional limitations of independent claims 1 and 11 and further comprising a plurality of bushings isolating the base from the support surface, wherein the plurality of bushings are spherical thereby permitting the movement platform to move with 

The closest prior art of record includes Wallach (US 2010/0288901), Kaylor et al (US 2012/0071301) and Papadopoulus (US 2011/0218080).

Wallach discloses a bicycle apparatus with square rubber (7, 8) or springs (9, 10) attached to the frame of the bicycle allowing the device to tilt laterally in either direction, but adapted to prevent longitudinal tilt (see claim 1). Wallach fails to disclose a movement platform as well as a plurality of bushing that are spherical. It would not have been obvious to modify the square rubber of Wallach to be spherical, as the device of Wallach is designed to prevent longitudinal tilt. 
Kaylor et al discloses an adjustable inclining and declining exercise bicycle with a movement platform (16) and a plurality of pistons (60) attached between the movement platform and the supporting surface (58). Kaylor et al fails to disclose a plurality of bushings between the base and the support surface. 
Papadopoulos discloses a bicycle training apparatus comprised of a bicycle (10) configured to be placed on a movement platform (14), the movement platform having wheels (16) on the bottom and springs (24) on the sides for movement of the movement platform. Papadopoulos fails to disclose a plurality of bushing that are spherical, the plurality of bushing isolating the base from the support surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Megan Anderson/Primary Examiner, Art Unit 3784